            Case 1:19-cv-06983-RA-SDA Document 62 Filed 04/01/21 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 AKEYA GRIFFITH, et al.,                                          DATE FILED: 4-1-21

                              Plaintiffs,
                                                                     19-CV-6983 (RA)
                         v.
                                                                          ORDER
 UNIVERSAL PROTECTION SERVICE,
 LLC, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         On February 23, 2021, Defendants filed a motion for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c). Dkt. 49. On March 2, 2021, Plaintiffs filed a second amended

complaint. Dkt. 51. On March 30, 2021, Defendants filed a new motion for judgment on the pleadings.

Dkt. 61. Defendants’ initial motion is thus moot, and accordingly will be dismissed.

         The Clerk of Court is respectfully directed to terminate the motion pending at Docket Entry 49.

SO ORDERED.

Dated:      April 1, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
